


116 HR 1905 IH: To require notice from the Secretary of the Treasury in the case of any closure of a Taxpayer Assistance Center.
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1905
IN THE HOUSE OF REPRESENTATIVES

March 27, 2019
Mr. Gomez introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To require notice from the Secretary of the Treasury in the case of any closure of a Taxpayer Assistance Center.

 
1.Notice from IRS regarding closure of Taxpayer Assistance CentersNot later than 90 days before the date that a proposed closure of a Taxpayer Assistance Center would take effect, the Secretary of the Treasury, or the Secretary’s delegate, shall— (1)make publicly available (including by non-electronic means) a notice which— 
(A)identifies the Taxpayer Assistance Center proposed for closure and the date of such proposed closure; and (B)identifies the relevant alternative sources of taxpayer assistance which may be utilized by taxpayers affected by such proposed closure; and 
(2)submit to Congress a written report that includes the information included in the notice described in paragraph (1), the reasons for such proposed closure, and such other information as the Secretary may determine appropriate.  